Appeal of DOVER IRON CO.Dover Iron Co. v. CommissionerDocket No. 1711.United States Board of Tax Appeals1 B.T.A. 1123; 1925 BTA LEXIS 2652; May 8, 1925, decided Submitted March 30, 1925.  *2652 Harry Friedman, Esq., for the taxpayer.  B. G. Simpich, Esq., for the Commissioner.  Before IVINS and MARQUETTE.  This is an appeal from a determination of the Commissioner proposing to assess additional income and profits taxes for the year 1917 in the amount of $1,514.19.  The additional tax results from the disallowance of a deduction as a bad debt in that year of $9,569.  From the pleadings and the admissions of counsel at the hearing, the Board makes the following FINDINGS OF FACT.  The taxpayer is a Tennessee corporation which was dissolved in 1920.  The Tennessee & Cumberland Railroad Company was indebted to the taxpayer in the amount of $9,569 for advances made to it, and the said amount was ascertained to be worthless and was deducted by the taxpayer in its tax returns for the years 1910 to 1913, a portion of said indebtedness being deducted in each of those years.  The amount of the indebtedness was not written off the taxpayer's books but remained thereon through the year 1917.  The deduction as taken by the taxpayer was disallowed, and in making its returns for the year 1917 the debt was deducted from gross income of that year as a worthless debt. *2653  The Commissioner disallowed the deduction on the ground that the debt had been ascertained to be worthless in prior years and was not a proper deduction from gross income in the year 1917.  DECISION.  The determination of the Commissioner is approved.